Citation Nr: 1109206	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  04-39 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for anemia.

2.  Entitlement to service connection for a lower back disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 6, 1980 to December 18, 1980, November 30, 1990 to April 21, 1991 and from November 18, 1991 to May 14, 1992.  He served in the Alabama Army National Guard from March 1980 to March 2002.  There were periods of active duty for training, including from May 14 to May 28, 1988, and from May 1 to May 15, 1993.  Orders dated from December 2000 show that the Veteran was also ordered to ACDUTRA from January 12, 2001, to January 27, 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied service connection for hearing loss of the right ear, chronic right ear infection, tinnitus, mild anemia, and chronic low back pain.  In May 2008 and June 2009, the Board remanded all claims for further development.

In a January 2011 rating decision, the RO granted service connection for hearing loss of the right ear, chronic right ear infection, and tinnitus.  As this is a complete grant of the benefits sought on appeal with regard to those issues, they are no longer before the Board.  The remaining issues were returned to the Board in February 2011.


FINDINGS OF FACT

1.  The Veteran's anemia was not manifested during a period of active service or ACDUTRA, nor is his currently diagnosed anemia otherwise causally related to such service. 

2.  The Veteran's currently diagnosed lower back disorder was not manifested during a period of active service or ACDUTRA, nor is the currently diagnosed disorder otherwise causally related to such service. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for anemia have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  The criteria for entitlement to service connection for a lower back disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  An RO letter dated July 2003 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b), as stated above.  In light of the denial of the Veteran's claim for service connection, no disability rating or effective date can be assigned, so there can be no possibility of prejudice to the Veteran under the holding in Dingess.  

Furthermore, the Board sent the Veteran notice that a disability rating and an effective date for the award of benefits will be assigned upon an award of service connection in a March 2006 letter, and the Veteran's claims were subsequently readjudicated in a September 2007 supplemental statement of the case (SSOC).  Thus, any possible timing error was cured and rendered nonprejudicial.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of fully compliant VCAA notification followed by readjudication of the claim, such as in the statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

VA also has a duty to assist a claimant in obtaining evidence to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty includes assisting the Veteran in the procurement of service treatment records, other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159. 

Here, VA has obtained the Veteran's service personnel records, but his service treatment records cannot be located.  However, the Board finds that the RO and AMC have undertaken sufficient and appropriate action to obtain these records required by the Board's prior remand orders, as well as 38 U.S.C.A. §  5103A(b) and 38 C.F.R. § 3.159(c)(2).  In June 2003, the Veteran asserted that he was treated for his lower back condition at Camp Shelby in 1995 during a two week summer camp with the Alabama Army National Guard.  In July 2003, the RO made an electronic records request and the Veteran was notified.  A response was received that same month showing that the Veteran's service treatment records were not available.  However, the response indicated that additional records may be available through the Defense Personnel Records Information System.  Accordingly, in August 2003, personnel records were obtained.  The RO also received a response from the Retired Activities Branch of the National Guard showing no medical records were found in the Veteran's file.  In February 2005, the RO notified the Veteran that his service treatment records could not be located and asked him to submit all such records in his possession.  Additional service personnel records were received and associated with the claims folder in May 2007.  

The Veteran testified that he was treated for lower back pain and was put on a profile during ACDTURA at Camp Shelby sometime around 1987 or 1988 at a hearing before the Decision Review Officer in May 2007.  Accordingly, in May 2008, the Board remanded the Veteran's claim for further development, specifically directing the AMC to contact the Army National Guard, the National Personnel Records Center (NPRC), and any other indicated agency in order to obtain the Veteran's complete service treatment records and service personnel records, including any records from Camp Shelby.  Records from Fort McClellan were also sought, but as the Veteran asserted that these records pertained only to his ear disorders, for which service connection has already been granted, they are not relevant to the issues before the Board and will not be further discussed in this decision.  Loving v. Nicholson, 19 Vet. App. 96, 102-03 (2005).  The Board also directed the AMC to obtain a negative reply if these records could not be located.  

In accordance with the Board's remand order, the RO made another electronic request for the Veteran's service treatment records and service personnel records in May 2008.  In August 2008, a negative response was received.  In June 2008, the RO sent a letter to the Alabama Army National Guard requesting copies of the Veteran's treatment records.  This letter was returned as undeliverable.  In March 2009, a second request was sent to a corrected address.  A response was received later that month from an analyst at the Retired Activities Branch stating that no service treatment records for the Veteran were available.  In March 2009, the AMC notified the Veteran that a negative reply was received and asked him to submit other evidence that could help to substantiate his claim for service connection in place of the missing service treatment records; a full list of possible alternative records was provided in this letter.  

In June 2009, the Board remanded the Veteran's claim a second time, and asked the AMC to make another attempt to obtain the Veteran's service treatment records, to include all records from his service in the Alabama Army National Guard.  In August 2009, the AMC submitted a request for records to the Alabama Army National Guard at the Joint Forces Headquarters in Alabama, asking for any available records, and, if none were available, any information that would assist in locating the records, including the name and mailing address of any organization that may have the records or the date that these records could have been transferred to another location.  In September 2009, a response was received showing the compound did not have any records for the Veteran.  No further information was available.   

In January 2010, the AMC issued a formal finding of unavailability determining that the Veteran's National Guard treatment records were not available.  The formal finding memorandum also states that all procedures to obtain these records were correctly followed, all evidence of these efforts is present in the claims folder, all efforts to obtain these records have been exhausted, and all further attempts to locate these records would be futile.

As the RO and the AMC have made multiple electronic records requests, contacted the Alabama National Guard at multiple locations, asked for and received all records possessed by the Veteran, and made a formal finding regarding the unavailability of the records and the futility of undergoing any further attempts to locate them, the Board finds that VA has fulfilled its duty to assist the Veteran in obtaining his service treatment records in accordance with 38 U.S.C.A. §  5103A(b), 38 C.F.R. § 3.159(c)(2) and the Board's remand order.

With regard to the Veteran's VA treatment records, the Board notes that the December 2009 VA examiner made reference to VA treatment records dated from 2009 in providing his opinion.  These records are not otherwise present in the claims folder.  Generally, VA medical treatment records are deemed to be within the control of VA and should be included in the record, as they may be determinative of the claim.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Here, however, the Veteran is not prejudiced as the Veteran's rheumatology consultation and subsequent rheumatology visit are described in full in the report of the VA examiner, and the evidence clearly shows that the VA examiner was able to fully consider these records in rendering an opinion on the etiology of the Veteran's lower back disorder.  Therefore, as the information contained in the records is otherwise present in the VA examination report for the Board's review and the information was available to the VA examiner, the Board finds that the Veteran cannot be prejudiced by the failure of VA to independently obtain copies of the Veteran's most recent VA treatment records.  Mayfield v. Nicholson, 19 Vet. App. 103, 116 (2005). 

The Veteran's remaining VA treatment records have been located and associated with the claims folder.  In November 2004, the Veteran submitted a statement asserting that he had received treatment at the VA Outpatient Clinic (VAOPC) in Mobile, Alabama, and the VA Medical Center (VAMC) in Biloxi, Mississippi.  He asserted that he had received treatment at the VAOPC in Mobile since 2001 in a March 2005 statement and at his May 2007 hearing.  Two attempts were made to retrieve the Veteran's complete VA treatment records, and no records dated prior to September 2003 were located.  Furthermore, the records show that the Veteran's first VA appointment of record in September 2003 was made for the purpose of establishing care, indicating that he may not have had earlier VA treatment at those locations.  As such, the Board finds that the evidence of record shows that the Veteran did not seek medical treatment with the VA until September 2003 and that, therefore, his complete VA treatment records have been located and associated with the claims folder.  In any case, the VCAA compliant search for these records has determined that they custodian does not possess them.  As such, VA's duty to assist the Veteran in obtaining his VA treatment records has been met.  See 38 U.S.C.A. §  5103A(b), 38 C.F.R. § 3.159(c)(2).

Lastly, the Veteran has indicated that he sought private treatment for his anemia and lower back disorder and asked VA to obtain those records.  Specifically, he indicated that he would like VA's assistance in obtaining his private treatment records from Dr. R. Lamar Duffy, Dr. John S. Keebler, and the Northside Clinic.  In May 2007, the RO sent a letter notifying the Veteran that a completed VA Form 21-4142, Authorization and Consent to Release Information, must be received for each health care provider before the records could be obtained.  The RO attached the necessary forms and informed the Veteran that he could also choose to submit the records himself.  No response was received.  The Board directed the AMC to make a second attempt to obtain these records and an initial attempt to obtain treatment records from the "Springhill Clinic" in its May 2008 remand order.  As such, a second letter was sent in June 2008.  The Veteran was asked to complete a VA Form 21-4142 for Dr. R. Lamar Duffy and Dr. John S. Keebler.  The Veteran was also asked to submit the additional information necessary to locate his records from the Springhill Clinic and the Northside Clinic.  The Board notes that the June 2008 letter indicates that the Veteran previously returned two incomplete copies of VA Form 21-4142 for the Springhill Clinic and Northside Clinic when no such form is present in the claims folder.  As the Board's May 2008 remand order does not reference any incomplete authorization forms, the Board finds that this assertion is in error; as the Veteran did not respond to the June 2008 with any additional information, the Board finds that this error was not prejudicial to the Veteran as this error could not have affected the outcome of the case.  Mayfield, 19 Vet. App. at 116.  Additionally, the Board notes that in the Veteran's May 2007 hearing testimony, he asserted that the "Springhill Clinic" was the VA treatment facility where he was diagnosed with anemia, and, therefore, not a facility at which he sought private treatment.  Rather, as the VA OPC in Mobile, Alabama, is located on Spring Hill Avenue, the Board finds that the Veteran was referring to that VA OPC in Mobile, Alabama, which is the same facility at which he previously reported receiving treatment throughout the record.  Efforts to obtain records from that facility were detailed above. 

As the Veteran did not provide VA with the information necessary to locate his private treatment records, VA has no further duty to assist the Veteran in obtaining his private treatment records.  38 C.F.R. § 3.159(c)(1)(i).  Although VA has a duty to assist the appellant in developing evidence pertinent to a claim, the appellant also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

In accordance with the duty to assist, a VA orthopedic examination was conducted in December 2009, pursuant to the Board's June 2009 remand order.  The examiner considered the Veteran's medical history and conducted appropriate tests and examinations.  The examiner noted that the claims folder was reviewed.  Therefore, as the examinations provided by VA were accurate, descriptive, and based on the complete medical record, including the Veteran's lay assertions regarding the onset and continuous symptomatology of his lower back disorder, VA has fulfilled any duty to provide a thorough and contemporaneous medical examination.  

No VA examination is necessary to satisfy the duty to assist with regard to the Veteran's claim for service connection for anemia.  Under 38 U.S.C.A. 
§ 5103A(d)(2), VA is required to obtain a medical examination or opinion when such is necessary to make a decision on a claim.  Specifically, a VA examination is required where the record contains competent evidence of a current disability, and indicates that the disability or symptoms may be associated with military service, but does not contain sufficient evidence for the Secretary to make a decision.  Id.  The statutory duty of VA to assist in developing disability claims does not include a duty to provide an appellant with medical opinions absent a showing by the appellant of a causal connection between the Veteran's disability and his military service.  38 U.S.C.A. § 5103A(a),(d); Wells v. Principi, 326 F.3d. 1381 (Fed. Cir. 2003).  As discussed below, there is no competent and credible evidence of record suggesting a correlation between the Veteran's military service and his disability, including evidence of an in-service injury and/or continuity of symptomatology.  Therefore, the Board finds that VA is not obligated to obtain a medical opinion with regard to this issue.  See Delarosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Moreover, as discussed above, the Board is satisfied that the AMC has substantially complied with the Board's July 2009 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that it directed the AMC to verify the Veteran's periods of service; obtain complete copies of the Veteran's service records, private treatment records, and VA treatment records; and to schedule the Veteran for a VA orthopedic examination.  In this regard, the Board notes that all possible means to obtain the Veteran's service treatment records have been exhausted such that any further attempt to locate these records would be futile, the Veteran has not responded with information sufficient for VA to obtain his private treatment records, and all VA treatment records have been associated with the claims folder.  The Veteran's periods of service have been verified.  While the National Personnel Records Center reported some ambiguity regarding any possible dates of service in 2001, the Board has been able to resolve this discrepancy through reference to the Orders dated December 2000 that are present in the claims folder.  Lastly, the Veteran was provided with a VA orthopedic examination. 

The duty to assist has been satisfied as there is no reasonable possibility that any further assistance to the Veteran by VA would serve any useful purpose.  See 
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); Canlas v. Nicholson, 21 Vet. App. 312 (2007); Forcier v. Nicholson, 19 Vet. App. 414 (2006); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that there is no basis for a remand when no benefit would flow to the Veteran).  Therefore, because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Service Connection

The Veteran contends that he was diagnosed with anemia at separation from service and at the VA OPC on Spring Hill Avenue in Mobile, Alabama.  See May 2007 DRO Hearing Transcript.  He also asserts that he currently suffers from a lower back disorder as a result of back strain diagnosed at Camp Shelby, Mississippi.

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.306.  "[I]n order to establish service connection or service-connected aggravation for a present disability the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. 
§ 3.303(d). 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

In addition, service connection may be presumed for certain chronic diseases, including anemia, which are manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137; 
38 C.F.R. §§ 3.307, 3.309(a).

The Board notes that the Veteran's service treatment records could not be located.  Under such circumstances, the Court has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision...."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996); see also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

No presumption, either in favor of the claimant or against VA, arises when there are lost or missing service records.  See Cromer, 19 Vet. App. at 217-18 (Court declined to apply an "adverse presumption " against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown).  

Regarding the consideration of lay evidence, a lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Thompson v. Gober, 14 Vet. App. 187, 188 (2000); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

A.  Anemia

The evidence of record shows that the Veteran was suspected of suffering from a mild chronic anemia in November and December of 2001.  In December 2001, a memorandum titled "Retained Physical Examination" was issued by the Alabama Army National Guard Health and Dental Clinic Headquarters stating that the physical examination for the Veteran done in November 2001 was being retained due to mild anemia.  The recommendation is for the Veteran to obtain a letter from his private physician with a recheck of his hematocrit and hemoglobin levels for possible anemia to include diagnosis, prognosis, any diagnostic test results, treatment plan, and any physical limitation.  Accordingly, the record contains a statement from the Veteran's private physician, Dr. R. Lamar Duffy, dated December 2001, which states that the Veteran was seen earlier that month for an evaluation.  His hemoglobin level was 13.4, which is consistent with a mild anemia, but his B12, folate, and iron studies were normal.  The physician noted that studies for blood in the stool were still pending, but that, if they were negative, the physician would suspect that the Veteran had a very mild chronic anemia at baseline that would pose no specific physical limitations.  He suggested that the Veteran undergo another evaluation two months hence.  

As such, the Board concedes that the Veteran was diagnosed with a mild chronic anemia in November and December 2001.  However, the Veteran's service personnel records show that his last period of qualifying service was the period of ACDUTRA served in January 2001, almost a year prior.  There is no diagnosis of anemia prior to this date.  Furthermore, the Veteran is not entitled to service connection for anemia under the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309, which requires that the Veteran's condition be ratable to a compensable degree within one year of separation from service.  Under 38 C.F.R. § 4.117, Diagnostic Code 7700, anemia is only ratable to a compensable degree if hemoglobin is 10gm/100ml or less with findings such as weakness, fatigueability, lightheadedness, or shortness of breath.  Here, the evidence of record, including the Veteran's lay testimony, does not indicate the presence of any of these symptoms, and his hemoglobin level was not shown to be 10gm/100ml or less.  Furthermore, the Veteran's period of ACDUTRA was not for 90 days or more.  See 38 C.F.R. 
§ 3.307(a)(1).

Regarding the Veteran's lay testimony, the Board notes that the Veteran has never asserted that he has been diagnosed with anemia during the appellate period.  Furthermore, there is no competent medical evidence of record showing a diagnosis of anemia during the appellate period.  The only medical evidence showing a diagnosis of anemia is dated from November and December 2001, more than a year before the date the Veteran's filed his claim for service connection.  See Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).  

Therefore, as the Veteran does not have a diagnosis of anemia within the appellate period, any previous diagnosis of anemia does not show onset during a period of active service or ACDUTRA, and the presumptions relating to chronic diseases cannot apply because anemia was not present to a compensable degree within a year of discharge from service and the Veteran's period of ACDUTRA was less than 90 days, the Veteran's claim seeking service connection for anemia must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulation.  Gilbert, 1 Vet. App. 53-56; see also 38 C.F.R. § 3.102.  

II.  Lower back disorder

As noted above, the Veteran contends that he strained his back during his active service.  The Board notes that any medical records that would substantiate this claim are unavailable.  Therefore, in the interest of fairness to the Veteran, the Board accepts this contention as true.  The Veteran is competent to report past symptoms of lower back pain, Barr, 21 Vet. App. at 307, and the Board finds that his accounts of experiencing lower back strain in service are credible as they are facially plausible and consistent with his service personnel records that show periods of training at Camp Shelby throughout the Veteran's 22 years of National Guard service.

The Veteran submitted one private treatment bill from the Northland Clinic, dated August 2000, showing treatment for lower back pain and lumbar strain.  VA treatment records show that he was continually assessed with chronic low back pain beginning in September 2003, when the Veteran reported that he has suffered from a recurring back problem since basic training.  In August 2007, the Veteran reported that his back pain had worsened after falling out of a tree in January 2007.

In December 2009, the Veteran was provided with a VA examination.  The examiner took a medical history from the Veteran, and noted that the Veteran reported a "severe" car accident in 2005 and a fall from a tree in 2006.  The examiner also provided a review of the medical records, noted that the Veteran was diagnosed with Paget's disease in August 2009.  The examiner noted that the Veteran reported the date onset of his injury as during training in service, but found that there was no medical evidence of a back condition in service present in the claims folder.  Under "diagnosis," the examiner noted the Veteran's recent diagnosis of Paget's disease and a four to five year history of arthritis.  The Veteran's records showed degenerative joint disease of the lumbar spine.  The examiner determined that the degenerative joint disease was consistent with natural aging and was not caused by or related to service.  With regard to the Paget's disease, the examiner also determined that it was not caused by or related to service.  The examiner explained that the Paget's disease was not diagnosed until recently, and that the lower lumbar complaints and degenerative joint disease were not inconsistent with natural aging, although the examiner also noted the Veteran's past history of acute trauma since leaving service.

The Board finds that the Veteran's statements regarding the nature of his lower back symptoms are credible as they are consistent throughout the record and supported by the other evidence of record.  As noted above, the Veteran is competent to testify to symptoms of back pain.  However, the Veteran's competent and credible testimony regarding his back pain is outweighed by the opinion provided by the VA examiner, a practitioner of osteopathic medicine, who determined that the Veteran's currently diagnosed back conditions of degenerative joint disease and Paget's disease were not related to service.  Although the Board does not doubt the Veteran's testimony in regard to his back symptoms, the opinion of the medical examiner is more probative due to his medical expertise as a practitioner of osteopathic medicine.  As such, the evidence does not show that a causal relationship between the present disability and the disease or injury incurred during service.  Furthermore, the Veteran has never testified that his back symptoms have been continuous since service; rather, on one occasion he reported "recurring" back problems beginning in service, indicating that there were asymptomatic intervals between symptomatic periods.  Furthermore, there is no evidence showing a diagnosis of a chronic disease in service.  As such, his claim cannot be granted under the provisions of 38 C.F.R. § 3.303(b). 

 Therefore, as the preponderance of the evidence shows that the Veteran's lower back disorder is not related to service, the benefit-of-the-doubt does not apply and the claim must be denied.  Gilbert, 1 Vet. App. 53-56; see also 38 C.F.R. § 3.102.  


ORDER

Service connection for anemia is denied.

Service connection for a lower back disorder is denied.




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


